department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number release date cc tege eoeg teb tl-n-3124-94 uilc internal_revenue_service national_office field_service_advice memorandum for from mary oppenheimer assistant chief_counsel cc tege eoeg teb subject reissuance of tax-exempt_bonds this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend issuer act state year bonds refunding bonds trustee trustee corporation underwriters date date date date date date date date date date year year year year dollar_figurea b dollar_figurec dollar_figured e dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figurep dollar_figureq dollar_figurer s t dollar_figureu dollar_figurev dollar_figurew issue whether the financial benefit an issuer of tax-exempt_bonds received including payments from a bondholder in connection with alterations the issuer made to the terms of such bonds results in a reissuance of the bonds conclusion taking into account the alterations that were made to the terms of the bonds the issuer’s financial benefit and the payments the issuer received from a bondholder in connection with such alterations there was a reissuance of the bonds facts the issuer was formed on or about date under the act the act authorizes the issuer to issue revenue bonds for the purpose of assisting its member school districts in financing qualifying facilities services or improvements any school district in state can become a member of the issuer year issuance on date the issuer issued its year bonds in the amount of dollar_figurea the year bonds were issued pursuant to a master indenture of trust the master indenture and a supplemental indenture of trust the first supplemental indenture between the issuer and trustee the stated purpose of the year bonds was to provide a pool of funds for financing projects permitted under the act the program members borrowing from the pool participating members were to enter loan agreements with the issuer the agreements on the date_of_issuance the proceeds of the year bonds were deposited into the program fund created under the master indenture no costs of issuance were paid on the date_of_issuance instead costs of issuance were deferred to the date loans were made from proceeds of the year bonds and would be paid proportionately to the amount of loans financed also on date the issuer entered into a guaranteed investment contract the gic with corporation the gic yielded b percent and was funded with the proceeds deposited in the program fund the terms of the gic included a no- earlier-than draw schedule pursuant to which funds could be withdrawn from the gic to make loans to participating members from the date_of_issuance of the year bonds to the expiration date of the gic on date pursuant to the master indenture the provider of the gic was required to have a rating of no less than aaa by standard poor’s s p as of the date of execution the year bonds are limited obligations of the issuer payable from payments made by participating members under loan agreements with the issuer from amounts in the funds created under the master indenture including amounts on deposit in the program fund and invested in the gic and investment earnings thereon the year bonds were issued in two maturities dollar_figurec in term bonds due_date and dollar_figured in term bonds due_date the yield on the year bonds for purposes of sec_148 was approximately e percent under the master indenture the year bonds are subject_to mandatory redemption from principal repayments under any agreements between the issuer and participating members if all of the proceeds were converted to loans there would be no redemption of the year bonds until and as the underlying loans were repaid if none of the proceeds were converted to loans then there would be a total redemption of the bonds on date when the gic matured further under the terms of the master indenture and the first supplemental indenture the year bonds are also subject_to redemption by application of sinking account prepayments beginning in year under the master indenture whenever less than all of the bonds of a series of the year bonds are to be redeemed trustee is required to make the selections by lottery and to mail notice of such selection to the holders no later than thirty days prior to the redemption date the gic matured on date on that date dollar_figuref of the year bonds had been previously redeemed pursuant to the mandatory sinking_fund redemption provisions the remaining dollar_figureg of the year bonds were redeemed when the gic matured no loans were made to any member school districts from the proceeds of the year bonds under the master indenture the rights and obligations of the issuer and holders of the year bonds may be modified by an indenture or supplemental indenture with the written consent of the owners of a majority of the then outstanding bonds in addition the issuer and the trustee may without the consent of or notice to any bond holder enter into any indenture or supplements to the indenture for purposes including the following a to provide for the issue of a series of bonds and to provide for the rate or rates of interest maturity and terms of redemption for such series of bonds b to add to the covenants of the issuer in the master indenture to pledge or assign additional security for the year bonds or to surrender any right or power reserved to or conferred upon the issuers in the indenture c to make provisions for the curing of any ambiguity inconsistency or omission or of curing or correcting any defective provision in the master indenture or as to any other provisions of the indenture as the issuer may deem necessary or desirable in any case which does not adversely affect the security for the year bonds d to modify amend or supplement the master indenture in such manner as to cause interest on the year bonds to be excludable from gross_income for purposes of federal income_taxation e to modify any of the requirements of the master indenture having to do with the terms and provisions of any loan agreement between the issuer and a participating member provided that prior to any such modification there was filed with the trustee written evidence that such modification will not result in the reduction or withdrawal of the rating on the year bonds year transactions according to the issuer by year it recognized that declining interest rates made it unlikely that loans would be made from the proceeds of the year bonds as represented by the issuer the prevailing market conditions impacted the year bonds in two ways first they traded at a premium because their interest rate was generally higher than the interest rate on recently issued tax-exempt_bonds second they traded at a lower price than bonds with the same interest rate but shorter maturities than their scheduled maturities that is because an investor in order to value any of the year bonds would have to assume that he would be able to receive interest on the bond as scheduled at least until date and would then take into account by discounting the price the fact that approximately of the date maturity and approximately of the date maturity would be randomly called for sinking_fund redemption prior to date because the determination as to which bonds would be redeemed early had not been made all of the year bonds were impacted on date the issuer directed trustee to discontinue the use of the book- entry only system and to register the year bonds in the individual names of the owners pursuant to the master indenture prior to this date the record_owner of the year bonds had been a nominee holder new bonds were then signed and sealed by the issuer and delivered to trustee for transfer to the beneficial owners on or about date the issuer removed trustee as trustee and appointed trustee notice of the change was mailed to the registered holders of year bonds on date the underwriter mailed notices of tender offers to the owners of the year bonds two days later on date trustee held a lottery to determine which of the year bonds would be called on the applicable redemption dates in year through year rather than holding a separate lottery in year and each subsequent year to determine which bonds would be redeemed in that particular year trustee held one lottery in year to identify the bonds that would be redeemed in each year all of the year bonds were included in the lottery process the process allocated sinking_fund maturities for the year bonds from year through their maturity dates new cusip numbers were assigned to each sinking_fund redemption date the results of the lottery were not immediately provided to the record bondholders but were immediately reported to the underwriter on date the underwriters purchased dollar_figureh of the outstanding year bonds maturing on date pursuant to their tender offer at a combined price of dollar_figurei or pincite also on date the issuer issued its refunding bonds in the amount of dollar_figurej the stated purposes for the issuance of the refunding bonds were advance refunding dollar_figurej principal_amount of the outstanding year bonds financing the issuer’s cost of acquiring and constructing an administration office building and initially funding a subsidy fund to reduce the borrowing costs of member school districts only the year bonds purchased by the underwriters were refunded by the refunding bonds the refunding bonds were not issued as tax-exempt in a memo from the underwriter to the issuer prior to the issuance of the refunding bonds the underwriter describes the gic profit that can be generated with the refunding of the year bonds the underwriter detailed how the differential in interest rates between the gic and the refunding bonds created a profit opportunity that could be capitalized the underwriter proposed that the refunding bonds would be structured so that they would not be subject_to redemption before the date on which the excess earnings on the gic would be captured the refunding bonds were tender option bonds due_date the refunding bonds were also issued on date proceeds in the amount of dollar_figurek were used to pay the underwriting fee and other costs of issuance on the date_of_issuance of the refunding bonds dollar_figurel was deposited into the administration building subaccount of the construction fund in addition dollar_figurem was deposited into the subsidy fund the remaining proceeds dollar_figuren were used to fund the advance refunding escrow the refunding escrow the refunding escrow fully defeased the year bonds purchased by the underwriters the year refunded bonds the stated purpose of the subsidy fund was to reimburse the issuer for program expenses or to disburse moneys to the issuer to be used pursuant to the program guidelines the term program expenses was defined to include fees and expenses relating to the refunding bonds and the subsidy fund incurred by trustee and the issuer relating to the administration of the refunding bonds and financial losses sustained as a result of the liquidation of any securities to make funds available to a participating member under an agreement the program guidelines provided that amounts on deposit in the subsidy fund would be used to subsidize members for their issuance costs on other financings in a memo from the underwriter to the issuer prior to the issuance of the refunding bonds the underwriter explained that the profit generated from refunding the year bonds would finance the amounts deposited in the subsidy fund and the construction fund the subsidy fund was not pledged as security for the refunding bonds in addition the refunding bonds were not secured_by a lien on the issuer’s administration building which was constructed out of the proceeds deposited in the construction fund simultaneously with the issuance of the refunding bonds the issuer adopted its second supplemental bond indenture the second supplemental indenture the purpose of the second supplemental indenture was to effectuate certain amendments to the master indenture the issuer’s representative acknowledged in correspondence that the issuer received a financial benefit of at least dollar_figurew the aggregate of the amounts deposited in the construction and subsidy funds the representative characterized this benefit as a payment from bondholders to remove the redemption uncertainty of the year bonds the amendments to the master indenture caused by the second supplemental indenture included providing that moneys on deposit in the year program fund and invested in the gic could be withdrawn subject_to satisfying current obligations to pay year bonds to make payments on the refunding bonds prohibiting the payment of costs of issuance out of the proceeds of the year bonds and restricting the amount of loans under agreements with participating members to the principal_amount of year bonds outstanding with respect to the redemption provisions of the year bonds language was added to the master indenture providing that a lottery could be called by the trustee more than days prior to the date set for redemption on or about the issue_date of the refunding bonds the underwriters purchased us treasury strips to be held in the refunding escrow for a combined price of dollar_figurep the securities in the refunding escrow were sold to the issuer for dollar_figureq resulting in a loss to the underwriters of dollar_figurer the yield on the refunding escrow based on the dollar_figureq cost of the securities to the issuer equals approximately s percent the yield on the refunding escrow based on the dollar_figurep cost of the securities to the underwriters equaled approximately t percent after the issuance of the refunding bonds trustee was authorized by the issuer to give notice of the redemption of the year bonds and all the bonds were officially called for redemption pursuant to the sinking_fund lottery results in addition pursuant to the terms of the escrow agreement for the year refunded bonds the escrow agent was to mail a second notice of sinking account redemption to each registered owner of the year refunded bonds within days of the actual redemption date once the refunding bonds were issued the underwriter remarketed the year refunded bonds to the public the remarketing memorandum for the year refunded bonds specified the scheduled redemption dates established by the lottery the remarketing memorandum indicated that all the year refunded bonds would be redeemed by year at the latest the year refunded bonds were remarketed for dollar_figureu for a profit of dollar_figurev to the underwriter the remarketed bonds were sold pursuant to a new official statement new year bond certificates were delivered to a new nominee holder for the benefit of the bondholders the holding of the lottery to establish sinking_fund redemption dates for the year bonds the underwriters purchase of year bonds and the subsequent defeasance and remarketing of the year bonds are referred to collectively as the year transaction law and analysis sec_1001 of the internal_revenue_code governs for determining when securities received in exchange for securities surrendered in a transaction gives rise to a gain_or_loss the standard under sec_1_1001-1 for determining whether an exchange of property is a disposition is whether the properties exchanged differ materially either in_kind or extent the modification of a debt_instrument constitutes a deemed exchange under sec_1001 if the modified debt_instrument is materially different from the original debt_instrument revrul_89_122 1989_2_cb_200 where changes in the terms of an outstanding security are so material as to amount virtually to the issuance of a new security the same income_tax consequences should follow as if a new security were actually issued revrul_81_169 1981_1_cb_429 if the modifications constitute a deemed exchange then the resulting instrument has customarily been treated as newly issued for federal_income_tax purposes the receipt of bonds containing materially different terms from those contained in bonds surrendered is a taxable_event under sec_1001 id for purposes of sec_103 and sec_141 through the consequence of a reissuance of tax-exempt_bonds is that the law in effect on the date of the reissuance will apply to the reissued bonds with respect to whether such material changes have been or will be made each case must be governed by its own facts revrul_73_160 1973_1_cb_365 moreover resolution of the question of whether there was a material_change does not turn on whether there was a physical exchange the economic_substance of a transaction rather than its form governs for tax purposes 293_us_465 the characterization of a transaction by the parties is not determinative for federal tax purposes 469_us_131 some of the factors that the service and the courts have considered in determining whether modifications to a debt_instrument result in a reissuance include changes to the interest rate or yield the timing of payments and the amount of payments for example in revrul_73_160 the service determined that the mere extension of the maturity_date of notes accompanied by an agreement of some of the holders not to resort to the underlying_security until other holders had been paid does not constitute in substance the exchange of the notes for new and materially different notes thus the change to this one factor for alterations of the terms of a debt_instrument on or after date sec_1_1001-3 addresses when a modification of a debt_instrument is deemed to cause an exchange for purposes of sec_1_1001-1 of the regulations the provisions of this section may also be relied on for alterations of the terms of a debt_instrument after date and before date the parties agree that sec_1_1001-3 is inapplicable here was determined to be insufficient for the modification of the note to qualify as a taxable_exchange under sec_1001 id in contrast in revrul_81_169 a taxpayer owned a municipal_bond bearing interest pincite percent and subject_to sinking_fund payments the taxpayer exchanged that bond for a bond of equal face_amount bearing interest pincite percent not subject_to a sinking_fund provision and maturing years later the service determined that the changes in the terms of the bonds taken together were material therefore the exchange was taxable under sec_1001 in revrul_87_19 1987_1_cb_249 the service ruled that a change in the interest rate on a bond that occurred pursuant to the terms of the bond did not trigger a reissuance in the cited ruling a taxpayer owned municipal_bonds bearing interest pincite percent that contained an interest adjustment clause that triggered an increase in the interest rate on the bonds in the event of a decrease in the maximum marginal federal_corporation income_tax rate prior to the date the increase would have been triggered the bondholder waived its rights under the interest adjustment clause thus the bonds continued to bear a percent interest rate rather than dollar_figure percent interest rate that would have resulted under the interest adjustment clause in its ruling the service concluded that an adjustment to the interest rate on an issue of bonds pursuant to an interest adjustment clause does not result in an exchange although the interest payable on the bonds changes as a result of the adjustment the adjustment is fixed by the terms of the bonds upon issuance however the waiver of the adjustment was a material_change in the terms of the bonds resulting in a deemed reissuance id in revrul_89_122 a debt_instrument issued by a bank was modified in two different situations in situation the interest rate was reduced from percent to dollar_figure percent but the principal_amount of dollar_figure remained unchanged in situation the stated principal_amount was reduced from dollar_figure to dollar_figure the service stated that in general the modification of a debt_instrument constitutes a deemed exchange of debt instruments under sec_1001 if the modified debt_instrument is materially different from the original debt_instrument both modifications represented a material_change in the terms of the obligations and resulted in a deemed exchange of the instruments a change in the yield of a debt_instrument as opposed to a change in the nominal interest rate is also a relevant factor in determining whether a reissuance occurs in 166_f2d_773 3d cir the taxpayer surrendered city of philadelphia bonds pursuant to a city of philadelphia refunding plan in exchange the taxpayer received new bonds with an earlier maturity_date and a later optional maturity_date than the old bonds the new bonds had the same interest rate until the maturity_date of the old bonds and a lower interest rate thereafter the new bonds also had a higher fair_market_value the court determined that these were important basic differences between the old and the new bonds in addition the court stated that the difference in yield on the obligations was not inconsequential id pincite as a result the court affirmed the lower court's finding that the exchange was taxable the question of what constitutes a material difference for purposes of sec_1001 of the code was addressed by the supreme court in an opinion issued prior to the transaction in issue in 499_us_554 the court held that the taxpayer a savings and loan association realized a deductible loss in when it exchanged a participation interest in a pool of residential mortgage loans for an unrelated thrift’s similar interest in a pool of its residential mortgage loans the mortgages in each pool had similar financial features interest rates terms to maturity etc and were secured_by homes located within the same state the court in cottage savings applied the materially different requirement set forth in sec_1_1001-1 the court also looked to case law to give meaning to the material difference test and determined that property exchanged for other_property was materially different as long as the exchanged properties embody legally distinct entitlements id pincite this standard may be met where the property entitlements are not identical thus allowing both the commissioner and the transacting taxpayer to easily fix the appreciated or depreciated values of the property relative to their tax bases id pincite the court determined that the taxpayer received entitlements that were materially different from those that it gave up because the participation interests that it received were made to different obligors and were secured_by different homes therefore the transaction was taxable and the taxpayer realized a loss on the exchange the interests that were exchanged were considered substantially identical for federal banking regulatory purposes but that fact did not affect the tax treatment of the exchanged instruments id in the instant case the issuer asserts that the year transaction was designed to eliminate the uncertainty regarding the redemption dates of the year bonds by determining in a year lottery precisely which bonds would be redeemed earlier under the sinking_fund provisions and assuring holders that the year bonds would be called in year the parties to the year transaction were able to enhance the market_value of the year bonds this coupled with the defeasance of the year refunded bonds enabled the underwriters to remarket a portion of the year bonds at a significant premium the issuer contends that the alterations to the year bonds made in connection with the year transaction were legally insignificant and did not alter the rights or obligations of either the issuer or the bondholders in addition it asserts that modifications to the master indenture in year merely clarified rights it already possessed under the original documents for example establishing the sinking_fund maturity dates for all the year bonds in year the issuer maintains was merely an exercise of a unilateral right it purportedly held under the original master indenture in support of its argument the issuer points to the fact that it did not obtain bondholder consent prior to amending the bond documents or holding the early lottery despite the issuer’s assertions whether the changes to the year bonds made in year were preauthorized by the master indenture is not determinative under the current facts rather the question of whether the modifications resulted in a reissuance must be based on a realistic view of the overall year transaction considering each of the interrelated steps that have legal or economic significance it is incontrovertible that the issuer obtained a financial benefit from its participation in the year transaction regardless of whether the early lottery was authorized by the bond documents the lottery was held in connection with the underwriter’s tender offer for the year bonds the parties concede that the lottery enhanced the value of all the year bonds including those purchased by the underwriter however the results of the lottery were not immediately provided to the record bondholders but were reported to the underwriter simultaneously with the underwriter’s purchase of the year bonds the issuer issued its refunding bonds the proceeds of which were used to defease the year refunded bonds each of these steps enabled the remarketing of the year refunded bonds for dollar_figureu a profit of dollar_figurev to the underwriter the evidence shows that evaluating the facts and circumstances of a transaction is also consistent with the approach applied in the current regulations under sec_1_1001-3 a significant modification of a debt_instrument results in an exchange of the original debt_instrument for a modified instrument that differs materially either in_kind or in extent paragraphs e through of sec_1_1001-3 provide specific rules for determining the significance of certain types of modifications however sec_1_1001-3 provides the general_rule that except as otherwise provided in paragraphs e through e a modification is a significant modification only if based on all facts and circumstances the legal rights or obligations that are altered and the degree to which they are altered are economically significant in making a determination all modifications to the debt_instrument other than modifications subject_to paragraphs e through of this section are considered collectively so that a series of such modifications may be significant when considered together although each modification if considered alone would not be significant dollar_figurer of this profit was passed on to the issuer through the discounting of the refunding escrow securities the issuer’s representative has stated that this amount was paid as reasonable_compensation to the issuer for undertaking to defease dollar_figureh of the year bonds in addition to the benefit obtained from the below market sale of the refunding escrow securities the issuer acknowledges that it received an additional sum at the time of the issuance of the refunding bonds in the amount of dollar_figurew this amount is the aggregate of the amounts deposited in the construction fund and subsidy fund and was referred to in a memorandum from the underwriter to the issuer describing the gic profit that resulted from the differential in interest rates and how that profit could be realized by refunding a portion of the year bonds moreover correspondence from the issuer’s representative characterizes the financial benefit received by the issuer as payment from bondholders to remove the redemption uncertainty of the year bonds in attempting to separate the actions of the issuer in connection with those of the underwriters the issuer has argued that the underwriter was acting on its own behalf not as an agent of the issuer when it conducted the tender offer and subsequent remarketing we believe this point is irrelevant it appears beyond dispute that the underwriter’s engagement in the year transaction was motivated by the potential for profit the consequence of this conclusion however is that a holder of the year bonds the underwriter was essentially paying the issuer for the removal of the redemption uncertainty4 and the subsequent defeasance of the tendered year bonds this is evidenced most directly by the below market sale of the refunding escrow the effect of a bondholder paying an issuer to alter the terms of debt_instrument is a change in the yield of the underlying debt_instrument in arguing that the dollar_figurew in funds the issuer received that was deposited into the construction and subsidy funds did not significantly alter the yield on the year bonds the issuer prepared a calculation that the change in the yield on all the year bonds as a result of such payment would be approximately basis points this initial computation however fails to take into account the below market sale of the refunding escrow securities taking into account the dollar_figurer that the issuer received as reasonable_compensation for defeasing the dollar_figureh of the bonds purchased by the underwriter in addition to the dollar_figurew specified above the change in the yield of all the year bonds is substantially greater than the basis points determined by the issuer as stated above in correspondence the issuer’s representative makes the argument that the benefit received by the issuer should be viewed as payment to remove the redemption story considering the alterations to the year bond documents and the financial benefit the issuer received in connection with those alterations there is an argument that under cottage savings and prior_law all the year bonds were materially different as a result of the year transaction the modifications to the master indenture the changes to the redemption provisions and the change in yield arguably results in an obligation with legally distinct entitlements from those as originally issued for the reasons discussed below however it is our opinion that the year transaction resulted in a reissuance of only the year refunded bonds our determination rests primarily on the fact that the financial benefits the issuer received in connection with the year transaction are directly attributable to the underwriter a holder of only the year refunded bonds prior to the remarketing as discussed above the financial benefit realized by the issuer through the below market sale of the refunding escrow is essentially a payment from a holder of the year bonds the issuer through its representative has also stated that the benefits received by the issuer were essentially payments from a bondholder for the removal of the redemption uncertainty and the defeasance of the year refunded bonds through the issuance of the refunding bonds while alterations to the master indenture were clearly made in connection with the year transaction that impacted all the year bonds the impact upon the year bonds that were not defeased and remarketed was incidental to the parties primary objective of modifying the year refunded bonds purchased by the underwriter the modifications to the year refunded bonds purchased by the underwriter enabled it to remarket those bonds at a premium and to pass a portion of the profit along to the issuer accordingly the financial benefit the issuer received is more appropriately viewed as consideration for modifying the year refunded bonds held by the underwriter viewing the financial benefits received by the issuer as attributable to only the year refunded bonds also impacts the change in yield between the unmodified and modified obligations by applying the amounts that the issuer received in connection with the year transaction to the year refunded bonds the change in the yield on those bonds would constitute a significant modification not only under cottage savings and prior_law but it would fail to meet the safe_harbor for a change in yield discussed under the current regulations under sec_1_1001-3 a change in the yield of a debt_instrument is a significant modification if the yield varies from the annual yield on the unmodified instrument determined as of the date of the modification by more than the greater of a of one percent basis points or b percent of the annual yield of the unmodified instrument dollar_figure x annual yield under these regulations any change in yield on the year bonds would have to exceed approximately basis points to fall the payments the issuer received in connection with the year transaction also contradicts the issuer’s contention that the alterations to the year bonds resulted from the exercise of a unilateral option although conceding that sec_1_1001-3 is inapplicable in this case the issuer argues that certain standards set forth in the regulation should be considered here in particular the issuer points to sec_1_1001-3 which provides that an alteration that results from the exercise of a unilateral option provided to an issuer or a holder to change a term of a debt_instrument is not a modification under sec_1_1001-3 an option is unilateral only if under the terms of an instrument or under applicable law the exercise of the option does not require consideration other than incidental costs and expenses relating to the exercise of the option unless on the issue_date of the instrument the consideration is a de_minimis amount a specified amount or an amount that is based on a formula that uses objective_financial_information as defined in sec_1_446-3 to view the alterations made to the year bonds as merely pursuant to the exercise of a unilateral option would be to ignore the financial benefits realized by the issuer regardless of whether any alterations to the year bonds were preauthorized by the master indenture it is clear that the issuer received consideration from a holder of the year bonds in connection with those alterations the receipt of a payment in connection with the alterations to the year bonds makes it unlikely that the exception for unilateral options under the current regulations would apply accordingly it is our opinion that as a result of the year transaction the changes to the year refunded bonds were so material as to amount virtually to the issuance of new securities the legal entitlements enjoyed by the holders of the year refunded bonds after the year transaction were sufficiently distinct from the legal entitlements of the holders prior to the transaction to cause a disposition of the year refunded bonds case development hazards and other considerations outside of the safe-harbor similarly the payment received by the issuer and the resulting impact on the yield of the refunded bonds also refutes the argument that the establishment of sinking_fund redemption dates for all the bonds pursuant to the early lottery was at most only a change in the maturity of the bonds which would not cause a reissuance under prior_law relying principally on the supreme court’s opinion in cottage savings the district’s determination is that all the year bonds were reissued as a result of the year transaction as discussed herein the evidence compiled by the district supports such a determination we believe that there is a compelling argument that the year refunded bonds were reissued in year this is based primarily on our opinion that the most egregious aspect of this case is the financial benefit the issuer received to alter the terms of the year refunded bonds a court considering all the facts and circumstances is likely to view the issuer’s financial benefit as consideration for altering the terms of the year refunded bonds which were purchased and remarketed by the underwriter the documentation obtained by the district and the issuer’s own admissions provide ample evidence of the parties’ intent to generate a profit from the excess earnings in the gic circumstantial evidence including the removal of trustee the district’s assertion that the results of the lottery in year were provided to the underwriter before other bondholders and the sizing of the refunding bonds to fully defease the year refunded bonds and provide the issuer with an additional profit also casts doubt on the propriety of the year transaction viewing the payment to the issuer as consideration from a specific bondholder the underwriter also results in a change in yield to the year refunded bonds in excess of the safe-harbor amount stated in the current regulations this alleviates the risk of a court attempting to applying the rationale of the regulations despite their inapplicability to the current case the consequence of a reissuance of the year bonds whether all of the bonds or just the year refunded bonds is that the laws in effect on the date of the reissuance will apply to the bonds as the district pointed out the pooled financing rules of sec_149 would then apply just as importantly if the year refunded bonds are reissued in year at a significantly lower yield the consequence of the payment from the underwriter to the issuer the year refunded bonds are arbitrage_bonds under sec_148 because the proceeds in the gic were invested at a materially higher yield for the reasons stated herein it is our opinion that the service has a strong argument that the year refunded bonds were reissued in year and any settlement on this issue should substantially favor the service please call if you have any further questions by timothy l jones assistant to the branch chief tax exempt bond branch
